DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group 1, claims 1-6 in the reply filed on 10/20/2022 is acknowledged.
Applicant’s election of Species A, Figure 2 in the reply filed on 10/20/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Applicant asserts that claims 1-6 read on elected species A. However, claim 6 requires the corrugated rib parts to be formed helically on the anti-slip surface, a feature that is only present in non-elected species B.

Status of Claims
	This Office Action is in response to the application filed on 08/06/2020. Claims 1-12 are presently pending and are presented for examination.
Claims 6-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention and Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/20/2022.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
	The Information Disclosure Statement (IDS) submitted on 08/06/2020 was filed and is in compliance with the provisions of 37 CFR 1.97. Accordingly, the Information Disclosure Statement is being considered by the Examiner.

Drawings
Figure 1A  should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 4 is objected to because of the following informalities:
Claim 4 line 1 reads “wherein a”, --wherein the-- is suggested.
Claim 4 line 2 reads “on a”, --on the-- is suggested.
Claim 4 line 2 reads “and a”, --and the-- is suggested.
Claim 4 line 3 reads “on a”, --on the-- is suggested.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s admitted prior art, hereinafter AAPA, in view of Holovenko.
Regarding claim 1, AAPA discloses a rotating member (see Fig. 1A, 500) comprising a boss part (501) and an anti- slip surface (511) at least on one of both axial end faces (503) of the boss part, the anti-slip surface having a plurality of corrugated rib parts (see Fig. 1A). AAPA fails to disclose the corrugated rib parts including a main groove and at least one auxiliary groove extending parallel to the main groove, with a ridge protruding higher than the anti-slip surface between the main groove and the auxiliary groove. However, Holovenko teaches the corrugated rib parts (see page 45, Fig. 3(c)) including a main groove (see annotated Fig. 3 below, main groove A) and at least one auxiliary groove (see annotated Fig. 3 below, auxiliary groove B) extending parallel to the main groove, with a ridge (see annotated Fig. 3 below, ridge C) protruding higher than the anti-slip surface (see annotated Fig. 3 below, lowest surface in the figure) between the main groove and the auxiliary groove (see annotated Fig. 3 below). It would have been obvious to one having ordinary skill in the art as of the effective filing date to modify AAPA with a main groove, an auxiliary groove and a ridge, as taught by Holovenko, to provide a structure which allows control of the value and stability of the coefficient of friction in a wide range of loads (see Abstract).  
Regarding claim 2, the combination of claim 1 would necessarily result in the following limitations: the corrugated rib parts (AAPA, Fig. 1) have the auxiliary groove (Holovenko, B) on both sides of the main groove (Holovenko, A).  
Regarding claim 3, the combination of claim 1 would necessarily result in the following limitations: the ridge (Holovenko, C) has a tapered side face on a side facing the main groove (Holovenko, A), and a tapered side face on a side facing the auxiliary groove (Holovenko, B).  
Regarding claim 4, the combination of claim 1 would necessarily result in the following limitations: a side face of the ridge (Holovenko, C) on a side facing the main groove (Holovenko, A) and a side face of the ridge on a side facing the auxiliary groove (Holovenko, B) make an angle of 30° to 60° (see Holovenko, page 46, table 2, pattern 5, using a pyramid with a base of 500µm x 500µm and a height of 500µm, the angle of each side face is 63.43°; therefore the angle between the two side faces is 53.14°).  
Regarding claim 5, AAPA discloses some or all of the plurality of corrugated rib parts are formed to extend radially on the anti-slip surface (see Fig. 1A, wherein all of the corrugated rib parts extend radially).


    PNG
    media_image1.png
    559
    559
    media_image1.png
    Greyscale

1 - Holovenko Fig. 3 Annotated

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH BROWN whose telephone number is (313)446-6568. The examiner can normally be reached Mon-Thurs: 8:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Joyce can be reached on 571-272-7107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH BROWN/             Primary Examiner, Art Unit 3658